Citation Nr: 0701797	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-22 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, evaluated 20 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disorder, evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from June 1989 to 
June 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Nashville, Tennessee, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  By a 
decision of May 2002, the RO confirmed and continued a 10 
percent evaluation for a low back disorder, classified as low 
back strain.  The RO issued a decision in July 2002 
confirming and continuing a 0 percent, or noncompensable 
evaluation, for a left knee disorder and a right knee 
disorder, each classified as chondromalacia patella.  


The veteran initiated an appeal as to above rating actions by 
submission of a notice of disagreement in September 2002.  In 
August 2003, the RO issued a decision that granted a 20 
percent evaluation for a low back disorder and a 10 percent 
evaluation for each knee disorder.  These increased ratings 
were awarded effective, June 12, 2001, the date of receipt of 
the claim for increase.  At the same time that it issued this 
decision, the RO also provided the claimant a statement of 
the case (SOC) as to the three issues then under 
consideration.  

The veteran perfected his appeal by submission of a VA Form 9 
in October 2003.  He checked a box on the appeal form 
indicating that he had read the SOC and was appealing the 
RO's dispositions as to low back disorder and a left knee 
disorder.  This action is interpreted as showing the 
veteran's intent to withdraw from appellate consideration the 
issue of an increased rating for his right knee disorder.  
38 C.F.R. § 20.200 (2006).  

The issue of an increased rating for a left knee disorder is 
addressed in the decision below.  By contrast, the issue of 
an increased rating for a low back disorder is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

A left knee disorder is manifested primarily by 
chondromalacia with crepitus and by degenerative joint 
disease producing a noncompensable degree of limitation of 
motion; the joint is stable.  


CONCLUSION OF LAW

A rating higher than 10 percent for a left knee disorder is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 
5261 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in August 2001 and November 2005, satisfied the 
duty to notify provisions.  The veteran has been accorded 
examinations for disability evaluation purposes, and there is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  

While the initial denial of these claims was in May 2002, the 
veteran was thereafter provided examinations and the claims 
were readjudicated after appropriate notice was furnished the 
veteran.  To the extent that VA has failed to fulfill any 
duty to notify or assist the veteran, the Board finds that 
error to be harmless.  As there is no 


indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such 


major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 20 percent rating is warranted dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

A 10 percent rating is warranted for removal of semilunar 
cartilage, when symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

In addition, evaluation of disabilities of the 
musculoskeletal system includes consideration of functional 
loss due to such problems as weakness, excess 


fatigability, incoordination or pain, including pain from 
arthritis, pursuant to the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Notable functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

In precedent opinions, the VA General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).

Analysis

The Board has reviewed the evidence of record, including the 
following:  

Service medical records; report of a VA examination in 
October 1997; report from Robert A. Hacker, D.C., dated in 
October 2000; progress notes from the Chiropractic Center, 
dated from October 2000 to June 2001; report of a VA 
examination in September 2001; progress notes from an 
unidentified medical source, dated from March 2002 to May 
2002;

Reports from HealthStar Physicians, dated in June 2003; from 
Abercrombie Radiological Consultants, dated in June 2003; 
from a VA examination in June 2003; from Jack E. Scariano, 
Jr., M.D., dated in July 2003; from Morristown Hamblen 
Hospital, dated in July 2003;

Report of a VA examination in April 2005; statement from the 
veteran's spouse, dated in October 2005; report from Johnson 
City Medical Center, dated in February 2006; progress notes 
from Appalachian Orthopaedic Associates, dated from January 
2006 to February 2006; statement from Carol G. Trent, Jr., 
M.D., dated in February 2006; and VA clinical records, dated 
from April 1999 to July 2006.



A review of the record shows that the veteran's service-
connected left knee disability includes findings on MRI of 
osteoarthritic thinning of articular cartilage involving that 
joint.  Hence, he has arthritis affecting the left knee.  
According to history, his left knee condition stems from the 
effects of parachute jumps during service, so his left knee 
arthritis is on a traumatic basis.  Traumatic arthritis of a 
knee is rated on limitation of motion.  Governing criteria 
provide that range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

In April 2005. the veteran's left knee flexion is to at least 
100 degrees, with crepitus or grinding elicited from 80 
degrees to 100 degrees.  Although the examiner did not 
specify if crepitus was accompanied by pain, the Board shall 
assume that was the case.  Hence, for rating purposes, the 
veteran has painless left knee range of motion until reaching  
80 degrees of flexion.  In any event, a knee joint exhibiting 
flexion to 80 degrees would be rated as noncompensable under 
Diagnostic Code 5260.  Noncompensable limitation of flexion 
of the left knee resulting from traumatic arthritis warrants 
assignment of no more than a 10 percent evaluation.  The 
veteran has no limitation of extension of the left knee.  
Accordingly, there is no basis for assignment of rating 
greater than 10 percent for the veteran's left knee 
disability based on limitation of flexion of a joint affected 
by traumatic arthritis under Diagnostic Code 5260.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected musculoskeletal disability that is at 
least partly rated on the basis of range of motion, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 and § 4.59.  

The medical evidence discloses that the veteran reports 
experiencing a great deal of left knee pain.  As well, the 
Board is aware of his statements that he has functional 
limitations from left knee disability, including difficulty 
climbing stairs, kneeling, and walking long distances.  

However, at the same time, it should be noted that the most 
recent VA examination for rating the veteran's left knee, in 
April 2005, demonstrated that range of motion did not change 
with repeated motion.  In other words, there is no indication 
that the examiner elicited pain or other manifestations 
limiting range of motion, even though the joint was moved 
repeatedly.  As well, at a VA clinic, about two months after 
the rating examination, it was found that the veteran had 
normal gait; no abnormal movements were noted.  Additionally, 
lower extremity muscle groups were graded 5/5, indicating 
fully intact muscle strength.  Hence, there is no objective 
evidence that the veteran experiences significant weakened 
movement, premature or excess fatigability, or incoordination 
when performing range of motion of the left knee.  The 
currently assigned 10 percent rating takes into account any 
additional range of motion loss from pain, weakened movement, 
excess fatigability or incoordination of the left knee.  
So an increased evaluation, based on pain or functional loss 
alone, is not warranted.  

Besides having arthritis involving the left knee, the veteran 
also has chondromalacia of that joint, as well as internal 
derangement and patellofemoral syndrome.  These conditions 
are rated on joint stability.  In this case, although the 
veteran asserts frequent giving way of the left knee, there 
is no medical evidence demonstrating left knee joint 
instability.  As even slight recurrent subluxation or lateral 
instability of the knee is not shown, a compensable rating 
under Diagnostic Code 5257 is not warranted.  See, 38 C.F.R. 
§ 4.31.  As a compensable rating under Diagnostic Code 5257 
is not warranted, the assignment of dual ratings for 
instability and for arthritis with limitation of motion is 
not warranted under the cited VA General Counsel opinions.  
Also, since, as indicated, he does not have any limitation of 
extension, he cannot receive separate ratings for limitation 
of flexion (Diagnostic Code 5260) and extension (Diagnostic 
Code 5261) of the same joint.  See VAOGCPREC 9-2004 (Sept. 
17, 2004).

In addition to consideration of the above Diagnostic Codes, 
the Board has also considered evaluation of the veteran's 
left knee disability under Diagnostic Code 5258 pertaining to 
dislocated semilunar cartilage.  Here, there was some 
evidence of joint effusion on diagnostic arthroscopy in July 
2003.  However, the veteran's two left knee surgeries 
apparently corrected the earlier meniscal tear that had 
produced damage to knee cartilage.  Significantly, no left 
knee joint effusion was noted on x-ray examination of the 
left knee in April 2005.  In all, the objective evidence does 
not establish a combination of symptoms involving dislocated 
semilunar cartilage, accompanied by frequent episodes of 
"locking," pain and effusion into the joint.  Absent such 
findings, no basis is provided for assignment of a rating 
greater than 10 percent for the veteran's left knee 
disability under Diagnostic Code 5258.  

Further, the Board has also considered evaluation of the 
veteran's left knee disability under Diagnostic Code 5259 
pertaining to symptomatic removal of semilunar cartilage.  
The medical evidence demonstrates that the veteran's left 
knee exhibits crepitus.  Assuming that the crepitus is a 
residual of knee left knee surgery, the symptomatic removal 
of semilunar cartilage warrants assignment of no more than 
the currently assigned rating of 10 percent under Diagnostic 
Code 5259.  

For these reasons, the claim for a rating higher than 10 
percent for a left knee disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


ORDER

A rating higher than 10 percent for a left knee disorder is 
denied.  


REMAND

An MRI of the veteran's lumbar spine in May 2005 showed no 
more than mild to moderate disc bulging at several lumbar 
vertebral segments.  Also noted was moderate central canal 
stenosis and foraminal narrowing, and the assessment was that 
this could result in impingement of the L5 nerve root.  
Subsequently, a January 2006 treatment notation from 
Appalachian Orthopaedic Associates provides the impression 
that the veteran had severe disc degeneration at L4-5, with 
disc herniation at that level, as well as degenerative disc 
disease at L5-S1.  In February 2006, he underwent a fusion at 
L4-L5 and a decompression at L5-S1.  The most recent 
examination for purposes of rating the veteran's low back 
disorder was performed in April 2005, prior to the recent 
lumbosacral spine surgery.  An up-to-date examination to 
determine the status of his low back disorder would be 
helpful.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the current 
severity of his service-connected low back 
disorder.  The examination should include 
a review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  The 
claims folder must be made available for 
the examiner's review and the examiner 
must state that the claims file was 
reviewed in the examination report.  The 
examiner should complete the Disability 
Evaluation Examination Worksheet which is 
relevant to evaluating spinal disorders.  

2.  Readjudicate the claim in light of any 
additional evidence obtained.  If the 
benefit sought on appeal is not granted to 
the claimant's satisfaction, send him and 
his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


